Citation Nr: 1137996	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for peripheral neuropathy of the legs.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the feet (previously denied as any foot condition).

3.  Whether new and material evidence has been received to reopen the claim of service connection for a circulation condition, to include the lower legs and feet (previously claimed as numbness in legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle).  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder claimed as cancer of the ear and nose (previously addressed as scaling, basal cell carcinoma, and squamous cell carcinoma).  

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.  

7.  Entitlement to an increased (compensable) disability evaluation for spastic colitis. 

8.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 16, 2009.  

9.  Entitlement to a disability evaluation in excess of 50 percent for PTSD from April 17, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from August 1948 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal  from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The newly reopened issues of entitlement to service connection for a skin disorder and a low back disorder as well as the issue of a higher disability evaluation for PTSD are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the legs of service origin has not been demonstrated. 

2.  In August 2004, the RO denied service connection for any foot condition to include that claimed as athlete's foot, abnormal toe and finger nails, and excessive perspiration.  The Veteran was notified of this decision in September 2004 and did not appeal.

3.  Evidence received since the denial of service connection for any foot disorder in August 2004 does not raise a reasonable possibility of substantiating the claim.

4.  The RO denied service connection for any circulation condition, to include that previously claimed as numbness in the legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle, in August 2004.  The Veteran was notified of this decision in September 2004 and did not appeal.

5.  Evidence received since the denial of service connection for any circulation condition in August 2004, does not raise a reasonable possibility of substantiating the claim.

6.  In an August 2004 rating determination, the RO denied service connection for a skin disorder; the Veteran was notified of this decision that same month and did not perfect his appeal.

7.  Evidence received since the August 2004 denial of service connection for a skin disorder raises a reasonable possibility of substantiating the claim.

8.  In an August 2004 rating determination, the RO denied service connection for a low back disorder; the Veteran was notified of this decision that same month and did not perfect his appeal.

9.  Evidence received since the August 2004 denial of service connection for a low back disorder raises a reasonable possibility of substantiating the claim.

10.  The RO denied service connection for hypertension in August 2004.  The Veteran was notified of this decision in September 2004 and did not appeal.

11.  Evidence received since the denial of service connection for hypertension does not raise a reasonable possibility of substantiating the claim.

12.  Prior to April 16, 2009, the Veteran was not shown to have frequent episodes of bowel disturbance with abdominal distress.

13.  As of April 16, 2009, the Veteran's irritable colitis caused abdominal cramping twice per week and diarrhea multiple times during the week usually after a big meal or after eating certain foods.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the legs was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The August 2004 rating determination denying service connection for any foot condition became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy of the feet (previously denied as any foot condition) has not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  The August 2004 rating determination denying service connection for any circulation condition, to include that claimed as numbness in the legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle, became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for circulation condition, to include the lower legs and feet has not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

6.  The August 2004 rating determination denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

7.  Evidence received since the August 2004 rating determination denying service connection for a skin disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

8.  The August 2004 rating determination denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

9.  Evidence received since the August 2004 rating determination denying service connection for a low back disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

10.  The August 2004 rating determination denying service connection for hypertension became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

11.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

12.  The criteria for a compensable disability evaluation for spastic colitis were not met prior to April 16, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code (DC) 7319 (2010).

13.  The criteria for a 10 percent evaluation, and no more, for spastic colitis have been met as of April 16, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, DC 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claims of whether new and material evidence has been received to reopen the previously denied claims of service connection for a skin disorder and a low back disorder, in view of the Board's favorable decision on these claims, as they relate to the issue of whether new and material evidence has been received to reopen the claims of service connection for a skin disorder and a low back disorder, further assistance is not required to substantiate that element of the claims.

For the issues of whether new and material evidence has been received to reopen the claims of service connection for peripheral neuropathy of the feet (previously denied as any foot condition claimed as athlete's foot, abnormal toe and finger nails, and excessive perspiration); service connection for a circulation condition, to include the lower legs and feet (previously claimed as numbness in legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle); and hypertension, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a September 2007 letter, the RO informed the Veteran that he had been previously denied service connection for the above disorders in September 2004.  The RO also informed the Veteran of the reasons for the previous denials.  The RO stated that in order for the Veteran to reopen these claims, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been substantiated.  The Board notes that in the September 2007 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claims, the Veteran was also informed of these elements in the September 2007 letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  

As it relates to all issues, the Veteran was afforded a VA cold injury examination in October 2007 and gastrointestinal examinations in August 2007 and April 2009, relating to his spastic colon.  The results of the examinations are sufficient in order to properly decide the issues on appeal.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as cancerous tumors, degenerative joint disease, and hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that the Veteran served in the Korean War and was exposed to extreme climate situations while in the Chosin Reservoir Region.  The Board is grateful to the Veteran for his service.  


Peripheral Neuropathy of the Legs

A review of the record demonstrates that there were no complaints or findings of peripheral neuropathy of the lower extremities in service.  At the time of the Veteran's August 1952 service separation examination, normal findings were reported for the lower extremities.  On his August 1952 report of medical history, the Veteran indicated that he was in good health.  He checked the "no" boxes when asked if he had or had ever had any cramps in his legs or lameness.  There were also no notations in the "physician's summary" section of the report.  

Treatment records associated with the claims folder subsequent to service also contain no findings of peripheral neuropathy of the lower extremities.  

In October 2007, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran reported that he was exposed to cold, icy weather, and snow, in 1951.  He also noted having spent 60 days in bitter cold weather while in Korea.  The Veteran stated that the affected areas included his legs.  He also noted that at that time he had numbness, coldness, and sharp tingling pain in his legs.  The Veteran reported that no treatment was administered at the time of the injury and that he had not received treatment subsequent to service.  

The Veteran complained of numbness twice a month, which affected his legs.  He stated that this numbness was mild in duration and lasted 30 minutes.  He also noted having sharp burning pain, which lasted 15 minutes in duration.  The conditions were reported to be mild and intermittent.  

Neurological examination revealed that reflexes, sensory, and motor functions were all normal.  It was the examiner's impression that the Veteran had a normal examination for cold war injuries.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The competent evidence, consisting of treatment records and the results of the VA examinations, is to the effect that the Veteran does not have peripheral neuropathy of the lower extremities for which service connection may be granted.

While the Board notes that the Veteran has expressed his belief that he currently has peripheral neuropathy of the lower extremities, the overall evidence demonstrates that the Veteran does not currently have peripheral neuropathy of the lower extremities as demonstrated by the absence of any such findings in treatment records or on VA examination.  

Based upon the above, the preponderance of the evidence is against the claim and there is no doubt to be resolved.


New and Material Evidence

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


Peripheral Neuropathy of the Feet

In an August 2004 rating determination, the RO denied service connection for any foot condition (claimed as athlete's foot, abnormal toe and fingernails, and excessive perspiration).  The Veteran was notified of this in a September 2004 letter and did not appeal.  Thus, the decision became final.  

The RO denied service connection as there was no medical evidence that showed that the Veteran suffered from any foot condition.  The RO observed that service medical records were negative for any complaints, treatment, or findings regarding the Veteran's feet and there was no medical evidence showing treatment for any foot condition following service.  It was also observed that private treatment records were negative for any foot condition.  The RO further indicated that there was no medical evidence showing any foot condition related to cold injury in service.  It was noted that the May 2004 VA examiner reported that the Veteran currently suffered from no residuals of cold weather exposure.  Therefore, service connection for any foot disorder was denied on both a direct and secondary basis.  

In June 2007, the Veteran requested that his claim be reopened.  

In October 2007, the Veteran underwent a VA cold injury examination.  The Veteran reported that he had spent 60 days in bitter cold weather while in Korea.  At that time he had numbness, coldness and sharp tingling pain of both feet.  He stated that no treatment was administered and that he had not received any treatment since service.  

The Veteran reported having cold sensitivity to his feet, but noted that this only occurred in the wintertime.  There was no history of hyperhidrosis.  The Veteran noted having numbness, which he stated occurred twice a month, and he described it as mild and lasting 30 minutes in duration.  Burning pain occurred two times per week, which was mild, and lasted for approximately 15 minutes.  There was no history of chronic pain or reflex sympathetic dystrophy.  There was also no history of fungal infections or ulcerations or breakdown of the skin.  The Veteran did not have abnormal nail growth.  There was no history of arthritis or joint stiffness in the feet.  The Veteran claimed that his skin turned blanch during cold weather and affected his feet.  The Veteran denied any cold feelings with regard to change in season except the Wintertime.  The burning and tingling conditions were noted to be mild and intermittent.  There was no history of excessive sweating.  The Veteran was noted to be receiving no treatment.  

Physical examination revealed that the Veteran had a normal gait and posture.  His skin appeared to be normal with no edema and the temperature was normal.  There were no clinical signs of atrophy.  The skin was neither dry nor moist and there was no skin ulceration.  There was also no evidence of fungal infection.  The nails were normal.  Neurological examination revealed normal reflexes, sensory, and motor function.  There was no pain or stiffness of the joints of the Veteran's feet.  Ranges of motion for the feet were normal and the strength of the ligaments was normal.  There was no flat foot or callous formation. There was also no pain on manipulation of the joints of the feet.  The Veteran was noted to have a normal examination for cold injuries.  

Additional treatment records added to the record contain no diagnoses of any peripheral neuropathy of the feet or any other cold related injury of the feet, with no indication of any current foot disorder being related to the Veteran's period of service.  

As to the Veteran's statements, the Board notes that the Veteran continues to maintain that he currently has foot disorders, to include peripheral neuropathy, related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with the claims folder, they do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have any foot disorder related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current foot derider, including peripheral neuropathy of the feet, and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt. 38 U.S.C.A. § 5107(b) (West 2002).


Circulation Condition, to include the
 Lower Legs and Feet

In an August 2004 rating determination, the RO denied service connection for a circulation condition also claimed as numbness in legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle.  The Veteran was notified of this determination in September 2004 and did not appeal.  Thus, the decision became final.  The RO indicated that it was denying service connection for any circulatory condition since there was no medical evidence showing that the Veteran currently suffered from any circulation problems, including numbness in the legs, varicose veins, ulceration of the lower legs, or hemangioma of the right ankle related to military service.  The RO observed that the Veteran's private treatment records showed a diagnosis of varicose veins in 1990, almost 40 years after discharge from service.  In addition, there was no medical evidence showing any circulatory condition related to cold injury in service.  The RO observed that the May 2004 VA examiner currently indicated that the Veteran suffered from no residuals of cold weather exposure.  Therefore, service connection for a circulatory condition was denied on both a direct and secondary basis.  

Evidence received subsequent to the August 2004 rating determination includes VA and private treatment records, the results of VA examinations, and statements from the Veteran as to his beliefs about the etiology of any claimed circulation problem.  

Private treatment records obtained from Thomas Jefferson Hospital show a history of varicose veins with surgical intervention.  VA treatment records also note the previous findings and treatment of varicose veins.  

At the time of the October 2007 VA examination, the examiner noted that the Veteran had reported having had saphenous vein surgery to remove a saphenous vein from his lower extremity in 1956.  There was no vascular history noted.  He denied cold feelings to change of seasons except for Wintertime.  He stated that his skin turned blanch in cold winter months.  The Veteran also reported having numbness occurring two times per month with pain and tingling two times per week.  There was no ulceration of the skin and no edema.  The skin temperature appeared normal.  The examiner indicated that the Veteran did not exhibit any clinical signs of Raynaud's and there were no clinical signs of atrophy.  The examiner noted that the Veteran had a normal examination for cold injuries.  

There was also no evidence of Raynaud's disease noted at the time of an October 2009 VA examination.  

VA treatment records associated with the claims folder also make no reference to any circulatory disorder related to the Veteran's period of service.  

As to the Veteran's statements, the Board notes that the Veteran continues to maintain that he currently has a circulatory problem related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with the claims folder, they do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have any circulatory problem related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current circulatory problem and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b) (West 2002).


Skin Disorder Claimed as Cancer of the Ear and Nose 

In an August 2004 rating determination, the RO denied service connection for any skin condition claimed as scaling, basal cell carcinoma, and squamous cell carcinoma.  The Veteran was notified of this determination in September 2004 and did not appeal.  The RO indicated that it denied service connection for any skin condition since there was no medical evidence showing the conditions were related to his service in the military.  The Veteran's service treatment records were negative for any complaints, treatment, or findings regarding any skin condition and there was no medical evidence showing any skin condition, including basal cell and squamous cell carcinoma to a compensable degree within one year after the Veteran's discharge from service.  The RO noted that the Veteran's private records showed basal cell carcinoma in 2002, 50 years after the Veteran's discharge from service.  The RO also indicated that there was no medical evidence showing any skin condition, including scaling, basal cell carcinoma, or squamous cell carcinoma was related to cold injury in service.  It noted that the May 2004 VA examiner stated that the Veteran suffered from no residuals of cold weather exposure.  Therefore service connection for any skin condition was denied on a direct, presumptive, or secondary basis.  

Evidence received subsequent to the August 2004 rating determination includes VA and private treatment records, the results of VA examinations, and statements from the Veteran as to his beliefs about the etiology of any claimed skin disorder.  

At the time of an October 2007 VA cold injury examination, the Veteran reported that during the time he was exposed to bitter cold in Korea the affected areas included both ears and his nose.  The Veteran indicated that no treatment was administered at that time and that he had not received treatment since service.  The examiner noted that the Veteran had no history of tissue loss except for skin cancer from his nose in 1956 and from his left earlobe in 2005.  The Veteran reported having numbness affecting his nose and ears two times per month lasting 30 minutes.  There was no history of fungal infection, ulcerations, or breakdown of the skin.  His skin appeared to be normal with no edema and the temperature was normal.  There were no clinical signs of atrophy.  The skin was neither dry nor moist and there was no skin ulceration.  There was also no evidence of fungal infection.  With regard to the left ear, outer earlobes, there were two very small skin lesions noted, for which the Veteran was planning to see a dermatologist in the private sector.  The examiner indicated that the Veteran had status post skin lesions of the nose and left ear with existing skin lesion noted on the left ear lobe.  Otherwise, the Veteran had a normal examination for cold injuries.  

New and material evidence has been received to reopen the claim of service connection for a skin disorder.  The newly received evidence, in the form of the October 2007 VA examination results, indicates that the Veteran's current skin disorders, namely skin cell cancer of the nose and face, are possibly related to the Veteran's cold exposure in service.  The October 2007 VA examiner noted the status post skin lesions of the nose and left ear, with existing skin lesions noted on the left ear lobe, and then stated, that otherwise, the examination was normal for cold exposure residuals.  This evidence implies a possible link between these lesions and the Veteran's inservice cold exposure.  This demonstrates a possible link between the Veteran's current skin lesions and service.  38 C.F.R. § 3.156(a). Therefore, the Veteran's claim for a skin disorder is reopened.  See 38 C.F.R. § 3.156(a).  The reopened claim is addressed at the end of this decision in the remand section.


Low Back

In an August 2004 rating determination, the RO denied service connection for a low back disorder.  The Veteran was notified of this determination in September 2004 and did not appeal.  The RO indicated that it denied service connection for a low back disorder since there was no medical evidence showing that the condition was related to the Veteran's service in the military.  The RO observed that the Veteran's service treatment records were negative for any complaints, treatment, or findings regarding degenerative disc disease or any low back pain and there was no medical evidence showing degenerative disc disease, lumbar spine, to a compensable degree within one year after the Veteran's discharge from service.  The RO noted that the private treatment records showed the condition in 2002, 50 years after his discharge from service.  In addition, there was no medical evidence showing that degenerative disc disease was related to cold injury in service.  It was noted that the May 2004 VA examiner reported that the Veteran did not suffer any residuals from cold weather exposure.  Therefore, service connection was denied.  

Evidence received subsequent to the August 2004 rating determination includes VA and private treatment records, the results of VA examinations, and statements from the Veteran as to his beliefs about the etiology of any claimed low back disorder.  

In the VA treatment records associated with the claims folder, there was a notation in an August 2007 outpatient treatment record that the Veteran had fallen off a truck while in Korea.  The examiner stated that given the degree of disc bulge and spinal stenosis this could be in part due to the prior low back damage during the fall.  The Board notes that where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).

The new information, coupled with the Veteran's engagement in combat, demonstrates a possible link between his current low back disorder and his period of service.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for a low back disorder is reopened.  The reopened claim is addressed at the end of this decision in the remand section.


Hypertension

In an August 2004 rating determination, the RO denied service connection for hypertension.  The Veteran was notified of this determination in September 2004 and did not appeal.  The RO indicated that it denied service connection for hypertension since there was no medical evidence showing the condition was related to the Veteran's military service.  The RO observed that the service treatment records were negative for any complaints, treatment, or findings regarding hypertension and there was no medical evidence showing hypertension to a compensable degree within one year after discharge.  The RO observed that private treatment records showed hypertension in 1990, almost forty years after the Veteran's discharge from service.  The RO further indicated that there was no medical evidence showing that the Veteran's hypertension was related to a cold injury in service.  The VA examiner stated that the Veteran suffered from no residuals of cold weather exposure.  Therefore, service connection was denied.  

Evidence received subsequent to the August 2004 rating determination includes VA and private treatment records, the results of VA examinations, and statements from the Veteran as to his beliefs about the etiology of his current hypertension and its relation to his period of service.  

Private treatment records obtained from Thomas Jefferson University Hospital submitted in connection with the current claim document the Veteran's history of hypertension.  Testing showed no evidence of inducible ischemia.  The records also showed that the Veteran had a history of stroke with inpatient treatment from November 9, 1999, to November 12, 1999.  VA outpatient treatment records also document the Veteran's history of hypertension and his current treatment for hypertension.  

As to the Veteran's statements, the Board notes that the Veteran continues to maintain that he currently has hypertension related to his period of service, to include as a result of any vascular problems.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with claims folder, they do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have hypertension related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current hypertension and service, to include by way of a vascular problem.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).


Spastic Colitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is currently in effect for a spastic colon, rated as 0 percent disabling under DC 7319.  Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In June 2007, the Veteran reported that his spastic colon symptoms had worsened.  

The Veteran was afforded a VA examination in August 2007.  The Veteran was noted to weigh 215 pounds and was 5'11" tall.  His weight had been stable for the past two years.  The Veteran reported having complaints of intestinal upset when eating certain foods such as prunes and corn, which caused diarrhea.  He denied any recent weight loss or gain.  He also denied having any nausea or vomiting.  He further denied having constipation.  The Veteran stated that his diarrhea improved with the use of Nexium 40 mg once a day.  He had been started on Nexium approximately four years ago.  He noted having no diarrhea except if he forgot and ate corn or prunes.  After that, he would have intestinal upset with diarrhea for one or two days.  He denied constipation and a history of fistula.  

Physical examination revealed that the Veteran was in no apparent distress.  There were no clinical signs of malnutrition and no anemia.  There was no evidence of abdominal pain at the time of the examination.  The abdomen was soft and nontender and bowel sounds were present.  There was no organomegaly or hepatomegaly.  The Veteran took Nexium once a day with no side effects.  A diagnosis of spastic colitis, presently controlled with Nexium, was rendered.  

The Veteran was afforded an additional VA examination in April 2009.  The Veteran was noted to see an outside physician for his colitis.  He indicated that his last colonoscopy was in 2006.  Current complaints included abdominal cramping twice per week and diarrhea multiple times during the week, usually after a big meal or after eating certain foods such as bean soup.  If he ate a big meal or had certain foods he had multiple episodes of diarrhea that day and abdominal cramping.  He denied any blood in his stool or any fevers or chills.  There were no episodes of nausea.  The Veteran reported taking tetralax as needed when having episodes of diarrhea and cramping.  

Physical examination revealed that his abdomen showed no organomegaly.  He did have some mild tenderness to palpation in his mid epigastric region as well as in his mid lower abdomen.  

The criteria for a compensable evaluation of spastic colitis were not met prior to April 16, 2009.  The Veteran was not shown to have moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, prior to this time.  

At the time of the April 16, 2009, VA examination, the Veteran reported symptoms that more closely approximated the symptomatology necessary for a 10 percent disability evaluation.  He noted having cramping twice a week and diarrhea multiple times during the week after a big meal or with certain foods.  These symptoms more closely approximate the criteria necessary for a 10 percent disability evaluation.  The criteria for the next higher evaluation, requiring severe irritable colon syndrome, with diarrhea or alternating diarrhea and constipation and more or less constant abdominal distress, have not been reported by the Veteran or objectively shown by the evidence of record.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected spastic colitis; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's spastic colitis is contemplated in the rating schedule.  The disability has also not required any recent periods of hospitalization.  While the Veteran is currently unemployed, no VA examiner has indicated that this unemployment is solely related to his service-connected spastic colitis.  The Veteran has numerous other disorders for which service connection is not currently in effect as well as those for which higher disability evaluations have been assigned, which serve as the basis for his total disability evaluation based upon individual unemployability.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy of the feet (previously denied as any foot condition) not having been received, the petition to reopen is denied.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for circulation condition, to include the lower legs and feet (previously claimed as numbness in legs, varicose veins, ulceration of the lower legs, and hemangioma of right ankle) not having been received, the petition to reopen is denied.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened.  To this extent the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  To this extent the appeal is granted.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension not having been received, the petition to reopen is denied.

A compensable disability evaluation for spastic colitis prior to April 16, 2009, is denied; but a 10 percent evaluation, and no more, for spastic colitis from April 16, 2009, is granted. 


REMAND

As it relates to the claim for a higher disability evaluation for PTSD, while the Veteran was afforded several VA examinations, the most recent having been in March 2011, statements received subsequent to the issuance of the May 2011 supplemental statement of the case reveal that he appears to have been scheduled for an additional appointment on April 21, 2011.  The Board notes that information/evidence with regard to this appointment does not appear to have been associated with claims folder.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the newly reopened claim of service connection for a skin disorder, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorder, to include any skin cancer, or residuals thereof, and its relationship, if any, to his period of service.  

As it relates to the newly reopened claim of service connection for a low back disorder, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disorder, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain copies of all records of the Veteran's treatment from the Philadelphia, Pennsylvania, VAMC since March 2011.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current skin disorder, to include any skin cancer or residuals thereof.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder, to include skin cancer or residuals thereof, is related to the Veteran's period of service, to include as a result of any cold exposure in service?  Detailed rationale should be provided for each opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current low back disorder.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder, is related to the Veteran's period of service, to include as a result of any cold exposure in service and/or the fall off the truck described by the Veteran?  Detailed rationale should be provided for each opinion that is rendered.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should also undertake any other development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


